                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    WILLIAM McKOBY,                                      CASE NO. C19-2072-JCC
10                            Plaintiff,                   MINUTE ORDER
11            v.

12    JAY ROBERT INSLEE et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On December 26, 2019, the Honorable
18   Brian A. Tsuchida granted Plaintiff’s motion to proceed in forma pauperis. (Dkt. No. 3.) Plaintiff
19   purports to bring a federal civil action against Defendants pursuant to 42 U.S.C. §§ 1983 and
20   1986. (Dkt. No. 4 at 1.) Plaintiff asserts that he brings claims of “high treason” in violation of 18
21   U.S.C. § 2381 against Defendants, that the Court has admiralty jurisdiction over this case, and
22   that Plaintiff seeks $1,000,000,000,000 in damages. (See id.) Plaintiff’s claims appear to arise
23   out of the alleged differences between federal and Washington State law in defining the terms
24   “motor vehicle” and “commercial” in various statutes. (See id. at 2–3.) Plaintiff further appears
25   to argue that he may be subject to criminal prosecution if he does not bring the instant action.
26   (See id. at 4) (citing 18 U.S.C. §§ 3, 2382).


     MINUTE ORDER
     C19-2072-JCC
     PAGE - 1
 1          Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss an in forma pauperis

 2   complaint at any time if the action fails to state a claim, raises frivolous or malicious claims, or

 3   seeks monetary relief from a defendant who is immune from such relief. Federal courts may

 4   exercise jurisdiction over only certain “cases” and “controversies.” See Thomas v. Anchorage

 5   Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000). As part of the case-or-controversy

 6   requirement, a plaintiff must establish that he or she has standing to bring suit in federal court.

 7   See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). To establish standing, a plaintiff must

 8   demonstrate that his or her injury is “concrete, particularized, and actual or imminent; fairly
 9   traceable to the challenged action; and redressable by a favorable ruling.” Clapper v. Amnesty
10   Int’l USA, 568 U.S. 398, 409 (2013) (citation omitted). An injury sufficient to convey standing
11   must actually exist and be certainly impending. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548
12   (2016); Clapper, 568 U.S. at 409.
13          “[W]hen an asserted harm is a ‘generalized grievance’ shared in substantially equal
14   measure by all or a large class of citizens, that harm alone normally does not warrant exercise of
15   jurisdiction.” Warth v. Seldin, 422 U.S. 490, 499 (1975) (collecting cases). Further, “while it is
16   well-established that an individual need not await prosecution under a law or regulation before
17   challenging it . . . we require a ‘genuine threat of imminent prosecution’ and not merely an
18   ‘imaginary or speculative fear of prosecution.’” Sacks v. Office of Foreign Assets Control, 466

19   F.3d 764, 773 (9th Cir. 2006) (quoting San Diego Cty. Gun Rights Comm. v. Reno, 98 F.3d 1121,

20   1126 (9th Cir.1996)).

21          Plaintiff has not identified any injury to himself that actually exists and is certainly

22   impending; at best, he has identified a generalized grievance that is insufficient to convey

23   standing to him. See Spokeo, 136 S. Ct. at 1548; Clapper, 568 U.S. at 409; Warth, 422 U.S. at

24   499; (see generally Dkt. No. 4). And Plaintiff’s apparent concern that he will be criminally

25   prosecuted if he fails to bring his claims of high treason is unaccompanied by any suggestion that

26   the threat of such prosecution is genuine or imminent, as opposed to imaginary or speculative.


     MINUTE ORDER
     C19-2072-JCC
     PAGE - 2
 1   See Sacks, 466 F.3d at 773. Therefore, the factual allegations in Plaintiff’s complaint do not

 2   establish that he has suffered an injury-in-fact sufficient to establish his standing to bring this

 3   lawsuit.

 4           Although the Court finds that the complaint fails to state a claim upon which relief can be

 5   granted, it will not dismiss a claim unless “it is absolutely clear that no amendment can cure the

 6   [complaint’s] defect[s].” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995). Accordingly,

 7   the Court ORDERS that Plaintiff file an amended complaint curing the defects identified by this

 8   order no later than 14 days from the date of this order. The Clerk is DIRECTED to mail a copy
 9   of this order to Plaintiff.
10           DATED this 27th day of December 2019.
11                                                            William M. McCool
                                                              Clerk of Court
12
                                                              s/Tomas Hernandez
13
                                                              Deputy Clerk
14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-2072-JCC
     PAGE - 3
